                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,

                   Plaintiff,                             8:19CV114

      vs.
                                                      MEMORANDUM
JOAN CAMPBELL,                                         AND ORDER

                   Defendant.

      Plaintiff filed her Complaint on March 20, 2019. (Filing No. 1.) She has
been given leave to proceed in forma pauperis. (Filing No. 5.) The court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Plaintiff brings this action against Defendant Joan Campbell alleging
Defendant has failed to distribute the proceeds and interest earned from two “T -
note accounts” that were established by Plaintiff’s father and funded by Plaintiff’s
SSI disability benefits awarded between 1984 and 1990. (Filing No. 1.) P laintiff’s
father managed the T-note accounts until his death in 1996, at which time
“Defendant was given the T-note investment funded by Plaintiff’s earlier SSI
checks.” (Id. at CM/ECF p. 1.)

       Plaintiff alleges that, on or about October 31, 2007, Defendant, through her
lawyer, agreed to pay Plaintiff interest in the amount of $4,407.72 if Plaintiff
“agreed to end the matter.” (Id. at CM/ECF p. 3.) Plaintiff agreed to the proposed
settlement but “heard nothing further from lawyer or Defendant and no check from
Defendant.” (Id.) As relief, “Plaintiff seeks the amount Defendant proposed in
2007 and additional damages from 2007 onward to present.” (Id.)
     II.   APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                        III. DISCUSSION OF CLAIMS

      In evaluating Plaintiff’s claims, the court must determine whether subject-
matter jurisdiction is proper. See Fed. R. Civ. P. 12(h)(3) (“If the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”). Furthermore, a plaintiff must sufficiently state a claim for relief that
contains, “a short and plain statement of the grounds for the court’s jurisdiction,
unless the court has jurisdiction and the claim needs no new jurisdictional
support.” Fed. R. Civ. P. 8(a)(1). Liberally construed, Plaintiff’s Complaint alleges
breach of contract claims. However, as discussed below, the Complaint’s
allegations fail to establish that jurisdiction is proper.

A. Federal Question Jurisdiction

       Subject-matter jurisdiction is proper where a plaintiff asserts “[a] non-
frivolous claim of a right or remedy under a federal statute,” commonly referred to
as “federal question” jurisdiction. Northwest South Dakota Prod. Credit Ass’n v.
Smith, 784 F.2d 323, 325 (8th Cir. 1986). The mere suggestion of a federal
question is not sufficient to establish the jurisdiction of federal courts, rather, the
federal court’s jurisdiction must affirmatively appear clearly and distinctly. Bilal v.
Kaplan, 904 F.2d 14, 15 (8th Cir. 1990). Under 42 U.S.C. § 1983, a plaintiff must
allege the violation of a right secured by the Constitution or laws of the United
States and must show that the deprivation of that right was committed by a person
acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Courts have
held that a private party’s actions can be considered state action, or actions under
color of state law, if the private party is a willful participant in joint activity with
the State to deny constitutional rights. See Magee v. Tr. of Hamli ne Uni v, Mi nn.,
747 F.3d 532, 536 (8th Cir. 2014).

       Here, Plaintiff does not allege any violation of her constitutional rights, and
the Complaint lacks any indication that Defendant is a state actor. Moreover, even
construing the Complaint liberally, it simply does not contain allegations
reasonably suggesting Defendant violated a federal statute. Accordingly, Plaintiff’s
allegations do not establish that federal question jurisdiction exists in this matter.
B. Diversity of Citizenship Jurisdiction

       Subject-matter jurisdiction may be proper in federal court pursuant to 28
U.S.C. § 1332, commonly referred to as “diversity of citizenship” jurisdiction. For
purposes of 28 U.S.C. § 1332, “diversity of citizenship” means that “the
citizenship of each plaintiff is different from the citizenship of each defendant.”
Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001) (citation
omitted). In addition, the amount in controversy must be greater than $75,000.00
for diversity of citizenship jurisdiction. 28 U.S.C. § 1332(a).

       Plaintiff lists a Nebraska address for herself and a Colorado address for
Defendant. (Filing No. 1 at CM/ECF p. 3.) Thus, the Complaint states Plaintiff’s
and Defendant’s residence, but not their citizenship. Residence does not equate
with citizenship. Janzen v. Goos, 302 F.2d 421, 424 (8th Cir. 1962). Even if the
court assumes Plaintiff and Defendant are citizens of Nebraska and Colorado,
respectively, Plaintiff did not allege an amount in controversy exceeding $75,000
and, even if she had, the court would question whether such an amount is
legitimate.

       Where a complaint “alleges a sufficient amount in controversy to establish
diversity jurisdiction, but . . . the court questions whether the amount alleged is
legitimate, the party invoking federal jurisdiction must prove the requisite amount
by a preponderance of the evidence.” Trimble v. Asarco, Inc., 232 F.3d 946, 959
(8th Cir. 2000) (quotation omitted) (abrogated on other grounds by Exxon Mobil
Corp. V. Allapattah Servs., Inc., 545 U.S. 546 (2005)). In addition, “[n]o
presumptive truthfulness attaches to the plaintiff’s allegations, and the existence of
disputed material facts will not preclude the trial court from evaluating for itself
the merits of the jurisdictional claims.” Id. (quotation omitted).

      Plaintiff fails to state any facts or legal theories alleging why Defendant
should be liable to her for an amount exceeding $75,000. Plaintiff merely alleges
that Defendant failed to honor the alleged settlement agreement for $4,407.72 and
“has kept that investment which does of course earn interest—a lot of interest over
the years[—] and yet Plaintiff has seen not a dime from Defendant.” (Filing No. 1
at CM/ECF pp. 1, 3.) As it stands, the allegations presented are insufficient to
establish that Plaintiff’s claims meet an amount in controversy exceeding $75,000.
Thus, Plaintiff has failed to demonstrate that subject-matter jurisdiction is proper
pursuant to 28 U.S.C. § 1332.

       Even if Plaintiff could correct these defects in an amended complaint, it
appears from the face of the Complaint that Plaintiff’s claims are barred by the
relevant statute of limitations. See Neb. Rev. Stat. § 25-205 (“[A]n action upon a
specialty, or any agreement, contract, or promise in writing, or foreign judgment,
can only be brought within five years.”); Neb. Rev. Stat. § 25-206 (“An action
upon a contract, not in writing, expressed or implied, . . . can only be brought
within four years.”). Plaintiff alleges Defendant gained control over the T-note
investment accounts in 1996, after the death of Plaintiff’s father, and that
Defendant breached the alleged settlement agreement on or about October 31,
2007. Thus, it appears that Plaintiff’s breach of contract claim accrued, at the
latest, in 2007 and Plaintiff had until late 2012 to file an action. See Snyder v.
Case, 611 N.W.2d 409, 415 (Neb. 2000) (“A cause of action in contract accrues at
the time of the breach or failure to do the thing agreed to.”). Accordingly, the court
will not give Plaintiff an opportunity to amend her Complaint in this matter
because the court concludes that amendment would be futile.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Complaint (filing no. 1) is dismissed with prejudice for lack
of subject matter jurisdiction.

      2.     The court will enter judgment by a separate document.

        3.    Plaintiff’s pending Motion to Reassign Case to Normal Court Docket
(filing no. 6) is denied as moot.
Dated this 13th day of August, 2019.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge
